Citation Nr: 0410137	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).  That 
decision, in pertinent part, denied entitlement to the benefit at 
issue.

This claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

An August 2003 VA treatment note reported that the veteran's 
primary care physician had, at that appointment, filled out a 
questionnaire regarding the veteran's need for regular aid and 
attendance.  However, no such questionnaire is of record.  Based 
on a review of the evidence of record, the Board has determined 
that this questionnaire should be associated with the record, or a 
new VA aid and attendance examination should be conducted.

Accordingly, the claim is being REMANDED for the following:

1.  The RO should attempt to obtain a copy of the completed August 
2003 aid and attendance questionnaire referred to in the veteran's 
VA treatment notes, either through the VAMC or the veteran.

2.  If the August 2003 report is not located, the RO should 
arrange for a VA examination of the veteran for the purpose of 
ascertaining whether the veteran's service connected disabilities 
are so impairing as to render him in need of the aid and 
attendance of another person.  The claims file and a separate copy 
of this remand should be made available to the examiner for 
review.  The examiner is requested to specifically answer the 
following questions:

a) Is the veteran able to dress and undress himself, or keep 
himself ordinarily presentable?

b) Is there a need for adjustment of any special prosthetic device 
or orthopedic appliance, which by reason of the particular 
disability cannot be done without aid?

c) Is the veteran unable to feed himself due to extreme weakness?

d) Is the veteran unable to attend to the wants and need of 
nature?

e) Is the veteran incapacitated, either mentally or physically, 
such that he requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to his 
daily environment?

f) Is the veteran bedridden?

When addressing the above questions, the examiner should note 
whether the veteran requires assistance in these areas on a 
regular or constant basis.  In addition, the examiner should 
specify whether any such need for, and the extend to which, aid 
and attendance is based on disabilities that result from the 
veteran's service connected disorders.

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the veteran and representative, if 
any, should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





